Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claim 10 under 35 U.S.C. 112(b) is withdrawn in view of the amendment filed on 4/25/2022. 
The rejection of claims 1, 10, 11, and 13 under 35 U.S.C. 102(b) is withdrawn in view of the amendment filed on 4/25/2022.  A new Final rejection is follows. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 10, 11, 13, and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over
Iijima et al. (US 2002/0025987 A1) in view of Basini et al. (GB 2247465). 
Iijima discloses a method of manufacturing synthesis gas wherein a CO2, water (steam), and methane (natural gas) are introduced into a reforming reaction zone to produce a synthesis gas product in which water is removed before passing into a FT reactor, without removal of CO2,  to produce hydrocarbons (gasoline, kerosene and gas oil) including C4+ hydrocarbons. Since the FT feedstock is the same as the synthesis gas product, H2:CO molar ratio of both streams must be the same. The reforming is operated at a temperature of from 850 – 900o C. See Figures 1-2; paragraphs [0040]-[0067], [0045]. 
Iijima does not teach a reforming catalyst as claimed, does not explicitly teach the mole percentage of CO2 in the synthesis gas product, and does not disclose a wax fraction comprising normal C20+ hydrocarbons. 
Basini teaches a reforming catalyst comprising one of more metals of the platinum group (e.g., rh, ru, pd, pt) of an amount of from .01 to 20 % (e.g., 0.1 % of Rh; 0.5 % of Pt) and a supporter comprising oxides of aluminum and cerium on their own of in combination of each other. (See page 3, line 9 through page 4, line 23; page 14, lines 1-4; page 15, lines 22-24).
Basini does not explicitly teach that the support comprises at least 80 wt. % of cerium oxide, does not explicitly teach that the catalyst comprises .05 to 5 % of Pt and .05 to 5 % of Rh. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of Basini by utilizing at least 80 wt. % of cerium oxide because Basini teaches that the support can only comprises cerium oxide or in combination with other oxides (e.g., aluminum oxide).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of Basini by utilizing a catalyst comprising .05 to 5 % of Pt and .05 to 5 % of Rh because Basini teaches that the catalyst comprises 0.1% Rh or .05% of Pt and the catalyst can comprise metals of platinum group of from .01 to 20 % (or .05-1%). See claims 1 and 5. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of Iijima by utilizing a reforming catalyst as suggested by Basini because such catalyst of Basini is known to be effective.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Iijima by having the mole % of CO2 in the synthesis gas product as claimed because of similarities between claimed process and the Iijima process in terms of reforming natural gas, CO2, and steam to produce hydrogen and CO. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of Iijima by producing a wax fraction comprising normal C20+ hydrocarbons because it is known that a FT process produce wax and it is within the level of one of skill in the art to produce a wax fraction comprising normal C20+ hydrocarbons because such fraction is useful to further produce lubricant oil. 
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claims 1-3 above, and further in view of HAYASAKA et al. (US 2016/0053187 A1). 
The process of Iijima is as discussed above. 
Iijima does not teach steps of dewax by hydroisomerization/hydrocracking as claimed. 
HYASAKA teaches a dewaxing process by utilizing hydroisomerization/hydrocracking catalyst to convert normal paraffins to isoparaffins. The catalyst comprises a zeolite. The isomerization step is operated at a temperature of from 280 to 360o C. The product as less than 1 wt. % hydrocarbons that are solid at room temperature. See paragraphs [0004], [0007], [0021], [0022], [0033], [0037], [0039], [0154], and [0157]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Iijima by further processing a wax faction as suggested by HYASAKA to produce valuable lubricant base oils. 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over references  as applied to claim 6 above, and further in view of either McCall et al. (US 2013/0305591 A1) or Brandvoid et al. (US 20090294324 A1). 
The references as applied to claim 6 above do not teach to use of ZSM-5 and Gallium. 
Both McCall and Brandvoid teach a dewaxing/hydroisomering/hydrocracking catalyst comprising ZSM-5 and gallium metal. McCall teaches that the amount of metals in the catalyst is about 0.05 to about 10 wt. %, See McCall: [0024], [0027], [0030]; Brandvoid: [0032], [0037], and [0039]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of over Iijima/HAYASAKA by utilizing a catalyst comprising ZSM-5 and gallium as suggested either by McCall or Brandvoid because such zeolite and metal are known to be effective. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 1 above, and further in view of  Wakamatsu et al. (US 2016/0272895 A1). 
The process of Iijima is as discussed above. 
Iijima does not specifically teach pressures and GHSV as claimed. 
Wakamatsu teaches a reforming process to produce syngas wherein the reforming is operated at a pressure of from .02 – 3 MPag (20-3000 Kpa) and at GHSV between 500 to 3000
 h-1. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Iijima by utilizing the pressure and GHSV as suggested by Wakamatsu because such conditions are known to be effective. 

Response to Arguments
	The argument that Iijima does not teach a reforming catalyst as claimed is not persuasive because of the new 103 rejection above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452. The examiner can normally be reached Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAM M NGUYEN/Primary Examiner, Art Unit 1771